Case 0:19-cv-61787-RKA Document 63 Entered on FLSD Docket 06/02/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-61787-CIV-ALTMAN/Hunt

  JAMES EVERETT SHELTON,

         Plaintiff,
  v.

  RAPID RESPONSE MONITORING
  SERVICES INCORPORATED, et al.,

        Defendants.
  _________________________________/

                                     ORDER OF DISMISSAL

         THIS MATTER comes before the Court on the parties’ Stipulation of Dismissal with

  Prejudice (“Stipulation”) [ECF No. 62]. The parties seek a dismissal of this action with prejudice

  pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The Court notes that the Stipulation

  is self-executing. Accordingly, the Court hereby DISMISSES this case with prejudice. This

  action shall remain closed, and any pending motions are DENIED as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 2nd day of June 2020.




                                                         __________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
